21 A.3d 123 (2011)
420 Md. 42
Leslie RUSH
v.
DEPARTMENT OF LABOR, LICENSING AND REGULATION, et al.
No. 138, September Term, 2010.
Court of Appeals of Maryland.
June 3, 2011.
Matthew T. Vocci (Raymond Daniel Burke and Christopher C. Dahl, Ober, Kaler, Grimes & Shriver, Baltimore, MD), on brief, for Petitioner.
William F. Brockman, Deputy Solicitor General (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief, for Respondents.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 3rd day of June, 2011,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.